DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2019, 3/15/2021, and 4/1/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
a hook, an opening, a ribbon or other loop element, or a grommet (Paragraphs 102-103).
Claim Objections
Claims 36, 38 and 40 are objected to because of the following informalities:
In claim 36, lines 6-7, “fragrance dispersion” should be amended to read “a fragrance dispersion,” for clarity; 
In claim 38, line 2, “attachment means” should be amended to read, “an attachment means,” for clarity;
In claim 40, lines 6-7, “fragrance dispersion” should be amended to read “a fragrance dispersion,” for clarity’
In claim 40, line 9, “it” should be amended to read “the vapor impermeable material,” for clarity
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	
Claim 36 puts forth the limitation “about .019cc/100in2/day” in line 9. The limitation is unclear, as the metes and bounds of the limitation are not clearly put forth. It is unclear what range of values fall within the range of the limitation.
Claim 36 puts forth the limitation “as tested by ASTM F-1249” in line 11. The limitations is indefinite, as it is a testing standard. The testing standard may change. As such, the limitation encompasses an indefinite number of standards.
Claim 36 puts forth the limitation “the other” in line 8. The limitation is unclear, as it is inconsistent with the limitation “at least two.” The limitation implies that there are only two sections. Examiner recommends amending the limitation to read “another.”
In claim 36, line 12-14, the listing of alternative fragrance mediums is unclear. It is unclear whether the listing is to be interpreted as “vermiculite or powders or volcanic rock or pumice or bulk absorbent material which may be fragranced” or “vermiculite or bulk absorbent material, the bulk absorbent material being fragranced, powders, volcanic rock or pumice” or whether there is another interpretation. For purposes of this examination, the limitation has been interpreted to encompass “vermiculite or powders or volcanic rock or pumice or bulk absorbent material which may be fragranced.”
Claim 40 puts forth the limitation “the other” in line 8. The limitation is unclear, as it is inconsistent with the limitation “at least two.” The limitation implies that there are only two sections. Examiner recommends amending the limitation to read “another.”
Claim 40 recites the limitation "the vapor impermeable film" in line 10.  There is insufficient antecedent basis for this limitation in the claim. The limitation is interpreted to reference the “vapor impermeable material.”
In claim 40, line 12, the limitation “may be” is unclear, as the limitation does not specify whether the following structure is a part of the claimed device.
In claim 40, line 11-13, the listing of alternative fragrance mediums is unclear. It is unclear whether the listing is to be interpreted as “vermiculite or powders or volcanic 
The remaining claims are rejected as being dependent from claim 36.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36-37 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (US 2004/0022676) in view of McGee (US 2005/0214337).
Regarding claim 36, Hamilton discloses methodology for producing a fragrance sachet, comprising: 
providing a holder (1000) comprising a pouch (Figure 17A) formed of at least two joined sections (1035, 1050) (Paragraph 204); and 
providing a fragranced medium (1040) received within said pouch (Paragraph 204, lines 6-7), for imparting a selected fragrance from said fragrance sachet (Paragraph 269, The medium within the pouch may be used for deodorization of the environment); 
wherein one of said sections (1035) comprises an at least partially vapor permeable material (Paragraph 204, lines 8-9), the other of said sections (1050) comprises a vapor impermeable material (Paragraph 204, line 9).

By admission of Applicant, the Thickness Adjusted porosity is a value derived from evaluating a material’s porosity relative to its thickness. Hamilton discloses the general condition of optimizing thickness and porosity of a sachet layer in order to control the rate of gas release through the sachet layer (Paragraph 101, lines 4-8). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hamilton to include a sachet layer that has a Thickness Adjusted Porosity >0.1 g/g/mm, since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated by the disclosures of Hamilton to optimize the thickness and porosity of the sachet layer to provide a Thickness Adjusted Porosity >0.1 g/g/mm, in order to effectively control the rate of dispersion of gas through the sachet layer (Hamilton, Paragraph 101, lines 6-8). 
Hamilton is also silent as to whether the impermeable material has a relatively low Oxygen Transfer Rate (OTR) of ≤ about 0.19 cc/100in2/day as tested by ASTM D-3985, and a relatively low Water Vapor Transfer Rate (WVTR) of ≤ about 0.53 g/100in2/day as tested by ASTM F-1249.
Hamilton discloses the general condition of selecting barrier layers based upon their transmission rates (Paragraph 72, lines 1-5), and specifically highlights water vapor transmission rate as a transmission rate considered in selection of a barrier layer (Paragraphs 173-174). Hamilton further discloses that measurement of a selective gas 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated by the disclosures of Hamilton to optimize the impermeable layer to be a material that has an Oxygen Transfer Rate (OTR) of ≤ about 0.19 cc/100in2/day as tested by ASTM D-3985, and a relatively low Water Vapor Transfer Rate (WVTR) of ≤ about 0.53 g/100in2/day as tested by ASTM F-1249, in order to provide for a material that is adapted to prevent or hinder passage of the medium, as disclosed by Hamilton (Paragraphs 71-72). 
Hamilton further fails to disclose said fragranced medium comprises at least one of vermiculite, bulk absorbent material which may be fragranced, powders, volcanic rock, and pumice, treated with fragrance materials; and 
said fragrance materials comprise at least one of naturally occurring fragrance oils, synthetic oils, manufactured blends of fragrance oils, and blends between natural and manufactured origin materials.
McGee discloses a fungicidal fragranced material that comprises a powder treated with an essential oil (Paragraph 8), which may be delivered by means of a sachet (Paragraph 25, lines 2-6).

Regarding claim 37, Hamilton in view of McGee discloses the methodology as in claim 36, wherein said at least two joined sections (Hamilton, 1035, 1050) comprise heat-sealable materials (Paragraph 100, lines 1-3, The sachets may be formed by heat sealing, which means the materials are heat sealable).
Regarding claim 39, Hamilton in view of McGee discloses the methodology as in claim 36, wherein said fragrance sachet comprises one of a rectangular shape, a round shape, an oval shape, a star shape, a trefoil shape, a triangular shape, a pentagonal shape, and a preselected shape resembling an object (Figure 17B, The sachet has a round shape).
Regarding claim 40, Hamilton discloses methodology for producing a fragrance sachet, comprising: 
providing a holder (1000) comprising a pouch (Figure 17A) formed of at least two joined sections (1035, 1050) (Paragraph 24); and 
providing a fragranced medium (1040) received within said pouch (Paragraph 204, lines 6-7), for imparting a selected fragrance from said fragrance sachet (Paragraph 269, The medium within the pouch may be used for deodorization of the environment); 
wherein one of said sections (1035) comprises an at least partially vapor permeable material (Paragraph 204, lines 8-9), the other of said sections (1050) comprises a vapor impermeable material (Paragraph 204, line 9) that when a droplet of 
However, Hamilton is silent as to whether the permeable material has a Thickness Adjusted Porosity >0.1 g/g/mm to facilitate fragrance dispersion from said fragrance sachet. 
By admission of Applicant, the Thickness Adjusted porosity is a value derived from evaluating a material’s porosity relative to its thickness. Hamilton discloses the general condition of optimizing thickness and porosity of a sachet layer in order to control the rate of gas release through the sachet layer (Paragraph 101, lines 4-8). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hamilton to include a sachet layer that has a Thickness Adjusted Porosity >0.1 g/g/mm, since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated by the disclosures of Hamilton to optimize the thickness and porosity of the sachet layer to provide a Thickness Adjusted Porosity >0.1 g/g/mm, in order to effectively control the rate of dispersion of gas through the sachet layer (Hamilton, Paragraph 101, lines 6-8). 
Hamilton further fails to disclose said fragranced medium comprises at least one of vermiculite, bulk absorbent material which may be fragranced, powders, volcanic rock, and pumice, treated with fragrance materials; and 

McGee discloses a fungicidal fragranced material that comprises a powder treated with an essential oil (Paragraph 8), which may be delivered by means of a sachet (Paragraph 25, lines 2-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hamilton with the disclosures of McGee, providing as the fragranced medium within the sachet (Hamilton, Figure 17A), a powder treated with an essential oil (McGee, Paragraph 8), as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, specifically controlled release of an essential oil having fungicidal activity (McGee, Abstract).
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton in view of McGee and Cornelis (US 2010/0104526).
Regarding claim 38, Hamilton in view of McGee discloses methodology as in claim 36, but fails to disclose said holder further comprising associating attachment means with said holder, for attaching said holder to an associated supporting structure.
Cornelis discloses a sachet further comprising an attachment means (hook) associated with said sachet for attaching said holder to an associated supporting structure (Paragraph 74).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hamilton in view of McGee with the disclosures of Cornelis, providing associating attachment means (Cornelis, Paragraph 74, hook) with said holder (Hamilton, 1000) for attaching said holder (Hamilton, 1000) to an associated supporting structure (The limitation is interpreted as a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752